DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai(US 20130200256 A1). in view of Syka (WO 03/067627 A1).
Regarding claim 1, Kanai teaches a mass spectrometer (mass spectroscope, fig. 1) comprising:
A multi-pole ion guide (105, fig. 2) including a first electrode pair (108a-1 and 108a-2) and a second electrode pair (108b-1 and 108-b-2) arranged symmetrically with respect to a central axis;
A first transmission portion (wiring that applies in-phase RF signal to 108a-1 and 108a-2, [0034-0036]) that is connected to the first electrode pair and transmits an RF voltage to be applied to the first electrode pair; and
A second transmission portion (wiring that applies out-of-phase RF signal to 108b-1 and 108b-2, [0034-0036]) that is connected to the second electrode pair and transmits an RF voltage to be applied to the second electrode pair; wherein:
A capacitor (103a) that is included only in the first transmission portion reduces a difference between a capacitance of the first transmission portion and a capacitance of the second transmission portion (variable capacitance 103a acts as amplitude difference adjusting unit, [0036]; adjusts voltages on the rods to be the same, [0021-0022], figs. 3A-3B, attached only to the first rods 108a-1 and 108a-2, fig. 2).
Kanai does not teach that the second transmission portion includes a voltage superimposition circuit that superimposes an AC voltage on the RF voltage.
Syka teaches a multipole ion guide (fig. 3) having a transmission portion (wires attached to x-rods 20, AC only on X-rods p. 5 lines 14-17) attached to one pair of rods of the ion guide that superimposes an AC voltage on an RF voltage (from AC power source 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kanai to have the AC voltage superimposition circuit of Syka in order to add an AC voltage that assists in operation of the ion trap as taught by Syka (p. 1 line 34-p.2 line 5).   In this combination the adjusting capacitance 103a would be adjusted to reduce any difference in capacitance due to the voltage superimposition circuit (since making the capacitances the same, as taught by Kanai, necessarily reduces a capacitance difference from any source including the voltage superimposition circuit of Syka). 
Regarding claim 2, Kanai teaches that the capacitor is a variable capacitor ([0036]).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the variable capacitors of Kanai to have a capacitance that cancels out the extra capacitance of  the voltage superposition circuit, in order to ensure that the RF voltage on each pair of rods is equal without variations due to parasitic capacitances as described by Kanai (figs. 3A-3B).
	Regarding claim 4, Syka teaches that the voltage superimposition circuit is an isolation transformer (transformer 25, isolates transformer from power source 24).
Regarding claim 5, Kanai teaches a variable capacitor (104, fig. 2) provided between the first transmission portion and the second transmission portion that adjusts a capacitance between the first and second transmission portions.
	Regarding claim 6, Kanai teaches that the multi-pole ion guide comprises a linear ion trap (ion trap, [0013]).
	Regarding claim 7, Kanai teaches that the multi-pole ion guide constitutes a multipole mass filter ([0014], ion trap separates ions by mass).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Syka and in further view of Vandermey (US 8,847,151 B2).
	Regarding claim 8, Kanai and Syka teach all the limitations of claim 1 as described above.  Kanai and Syka do not teach a mass spectrometry unit after the multipole ion guide.
	Vandermey teaches a multipole ion guide (150) followed by a mass spectrometry unit (TOF 160).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kanai to have the subsequent mass spectrometry unit taught by Vandermey, in order to perform further analysis of the ions exiting the ion trap in a known manner.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. 
Kanai teaches a capacitance changing unit which includes two capacitors (103a and 103b) wherein the first capacitor is attached to the first transmission portion that transmits an in-phase RF voltage and the second capacitor is attached to the second transmission portion that transmits a reverse-phase RF voltage ([0034-0036], figure 2) therefore the variable capacitor 103a by itself is only included in the first transmission portion which is all that is required by the claims.  The claim language does not require the capacitor 103b not to exist, and even if it were amended to do so removing one of the capacitors of Kanai would not necessarily destroy the functioning of the device since it would be obvious to one of ordinary skill in the art that adjusting just one of the capacitors would necessarily change the relative capacitance of the first and second transmission portion and allow the voltages on the rod sets to be made equal. Regarding claim 5, the frequency adjusting capacitor 104 (fig. 5)  is connected between the first and second transmission portions and necessarily adjusts the capacitance between them as required by the claim. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881